Citation Nr: 1127551	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board issued a decision in May 2011 denying service connection for a psychiatric disability.  In June 2011 the Board received a Motion to Vacate letter from attorney Dan Curry requesting the Board vacate its decision pending a videoconference hearing before the Board that had been requested by the Veteran.

The action below remands the case for the requested videoconference hearing.  The Board will defer vacating its May 2011 decision contingent on the Veteran appearing to testify at the hearing, when scheduled.

Finally, the Board notes the file does not include documentation showing that attorney Dan Curry has been appointed as the Veteran's representative.  Until such documentation is received, VA will continue to recognize the Veterans of Foreign Wars of the United States as the Veteran's accredited representative, to include at any hearings.   


REMAND

The Veteran, through an attorney, has requested a videoconference hearing before the Board.  Because videoconference hearings are scheduled by the RO, this case is REMANDED to the RO via the Appeals Management Center for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of the Veteran's appeal.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


